Judgment of the County Court of Queens County convicting defendant of the crimes of robbery in the first degree, grand larceny in the first degree, assault in the first degree and burglary in the third degree, as second offenses, unanimously affirmed. The guilt of the defendant was so clearly and convincingly established that the errors wMch were committed may be disregarded. (Code Crim. Proc. § 542.) Of the five defendants convicted, only two are here on appeal. [See People v. Rozea, post, p. 778.1 In a ease where the guilt of a defendant was less clearly shown we would be required to reverse a judgment of conviction where, as here, the trial court persisted in making extraneous comments and purported witticisms and in propounding improper questions. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.